Citation Nr: 0901207	
Decision Date: 01/12/09    Archive Date: 01/22/09

DOCKET NO.  04-40 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), claimed as due to asbestos exposure 
or exposure to ionizing radiation.

2.  Entitlement to service connection for emphysema, claimed 
as due to asbestos exposure or exposure to ionizing 
radiation.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Barone, Counsel



INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The veteran had active service from June 1944 to May 1946.

This matter came before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The case was remanded for additional development in March 
2007.


FINDINGS OF FACT

1.  COPD was not manifest in service and is unrelated to 
service, to include in-service asbestos exposure and exposure 
to ionizing radiation.

2.  Emphysema was not manifest in service and is unrelated to 
service, to include in-service asbestos exposure and exposure 
to ionizing radiation.


CONCLUSIONS OF LAW

1.  COPD was not incurred in or aggravated by active service.  
38 U.S.C.A. § 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2008).

2.  Emphysema was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1112, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
VCAA notice should be provided to a claimant before the 
initial unfavorable RO decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

The Board also observes that during the pendency of this 
appeal, on March 3, 2006, the Court of Appeals for Veterans 
Claims (Court) issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

Any error by VA in providing the notice required by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and once an error is identified as to any of the 
four notice elements the burden shifts to VA to demonstrate 
that the error was not prejudicial to the appellant.  Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

As held in Sanders, all notice errors are presumed 
prejudicial and require reversal unless VA can show that the 
error did not affect the essential fairness of the 
adjudication.  To do this, VA must show that the purpose of 
the notice was not frustrated, such as by demonstrating: (1) 
that any defect was cured by actual knowledge on the part of 
the claimant; (2) that a reasonable person could be expected 
to understand from the notice what was needed; or (3) that a 
benefit could not have been awarded as a matter of law.  
Additionally, consideration also should be given to "whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render 
any pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez- Flores v. Peake, 22 Vet. App. at 46.  
Although not specifically discussed by the court, some other 
possible circumstances that could demonstrate that VA error 
did not prejudice the claimant include where the claimant has 
stated that he or she has no further evidence to submit, or 
where the record reflects that VA has obtained all relevant 
evidence.

In September 2003 the veteran was asked to identify evidence 
pertaining to his COPD and emphysema.  This letter explained 
that evidence showing treatment from the date of discharge 
from service to the present would be helpful in processing 
his claim.  The evidence necessary to support a claim of 
entitlement to service connection was discussed.  The 
evidence of record was listed and the veteran was told how VA 
would assist him in obtaining further relevant evidence.  

An October 2003 letter advised the veteran that VA would make 
reasonable efforts to assist him in obtaining evidence 
supportive of his claim.  He was advised that a VA 
examination had been requested.

In April 2007, the veteran was advised of the various types 
of evidence that might help support his claim.  This letter 
also discussed the manner in which VA determines disability 
ratings and effective dates.

A May 2008 letter requested that the veteran identify 
evidence showing that his claimed pulmonary disabilities had 
existed since service.  The types of evidence that might 
support the veteran's claim were discussed.  The evidence of 
record was listed and the veteran was told how VA would 
assist him.

With respect to the timing of VCAA notice, the Board finds 
that any defect was harmless error.  Although the notices 
were provided to the veteran both before and after the 
initial adjudication, the veteran has not been prejudiced 
thereby.  The content of the notice provided to the veteran 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  
Therefore, although the veteran received inadequate 
preadjudicatory notice, and that error is presumed 
prejudicial, the record reflects that he was provided with a 
meaningful opportunity during the pendency of his appeal such 
that the preadjudicatory notice error did not affect the 
essential fairness of the adjudication now on appeal.

With respect to VA's duty to assist, the Board notes that 
available and properly identified treatment records have been 
associated with the record.  VA examinations have been 
conducted.  Neither the veteran nor his representative have 
identified any additional evidence or information which could 
be obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence or information.  
Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.

Analysis

As an initial matter, the Board notes that the veteran has 
not alleged that his claimed disabilities are the result of 
participation in combat with the enemy.  Therefore, the 
combat provisions of 38 U.S.C.A. § 1154 (West 2002) are not 
applicable.

Entitlement to service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence 
of a current disability, evidence of in-service incurrence or 
aggravation of a disease or injury, and evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  See Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223. 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

There is no specific statutory or regulatory guidance with 
regard to claims for service connection for asbestosis or 
other asbestos-related diseases.  VA Manual 21-1, Part VI, 
para. 7.21 (October 3, 1997) contains guidelines for the 
development of asbestos exposure cases. Relevant factors 
discussed in paragraphs 7.21(a), (b), and (c) must be 
considered and addressed by the Board in assessing the 
evidence regarding an asbestos-related claim.  See VAOPGCPREC 
4-00 (April 13, 2000).

With asbestos-related claims, VA must determine whether 
military records demonstrate asbestos exposure during 
service, and, if so, determine whether there is a 
relationship between asbestos exposure and the claimed 
disease.  M21- 1, Part VI, 7.21(d) (1).  Radiographic changes 
indicative of asbestos exposure include interstitial 
pulmonary fibrosis (asbestosis), pleural effusions and 
fibrosis, pleural plaques, and mesotheliomas of pleura and 
peritoneum.  M21-1, Part VI, 7.21(a) (1). The clinical 
diagnosis of asbestosis requires a history of exposure and 
radiographic evidence of parenchymal lung disease.  M21-1, 
Part VI, 7.21(c).  Some of the major occupations involving 
exposure to asbestos include mining, milling, work in 
shipyards, demolition of old buildings, carpentry and 
construction, manufacture and servicing of friction products 
such as clutch facings and brake linings, manufacture and 
installation of roofing and flooring materials, asbestos 
cement and pipe products, military equipment, etc.  M21-1, 
Part VI, 7.21(b) (1).

The relevant factors discussed in the manual must be 
considered and addressed by the Board in assessing the 
evidence regarding an asbestos related claim.  However, the 
pertinent parts of the manual guidelines on service 
connection in asbestos-related cases are not substantive 
rules, and there is no presumption that a veteran was exposed 
to asbestos in service.  Dyment v. West, 13 Vet. App. 141 
(1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed.Cir. 
2002); VAOPGCPREC 4-2000.

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).  First, there are certain types of cancer 
that are presumptively service-connected when specific to 
radiation-exposed veterans.  38 U.S.C.A. § 1112(c); 38 C.F.R. 
§ 3.309(d).  Second, "radiogenic diseases" may be service 
connected pursuant to 38 C.F.R. § 3.311.  Third, service 
connection may be granted under 38 C.F.R. § 3.303(d) when it 
is established that the disease diagnosed after discharge was 
otherwise incurred during active service, including as a 
result of exposure to radiation.  See Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).

The veteran contends that his current pulmonary disabilities 
are causally related to his asbestos exposure aboard the 
U.S.S. Shelter (DD-655).  His probable exposure to asbestos 
has been conceded by the RO.  See generally, VA Adjudication 
Procedure Manual, M21-1, Part VI, 7.21(b)(2).  Alternatively, 
the veteran has claimed that his pulmonary disabilities are 
related to his confirmed exposure to radiation as a 
participant in the occupation of Nagasaki, Japan following 
World War II.

Service medical records indicate that the veteran was treated 
for pneumonia in December 1944.  The illness resolved and the 
veteran was returned to duty.  On discharge examination in 
May 1946, the veteran's history of bronchopneumonia in 1944 
was noted.  Examination of the veteran's thorax was normal 
and a chest X-ray was negative.  

Private treatment records reflect that the veteran presented 
in January 1999 with complaints of respiratory distress.  He 
was admitted through the emergency room.  At that time, a 
history of COPD was noted.  Discharge diagnoses included 
right lower lobe pneumonia and COPD with exacerbation.

A July 1999 report by a private physician indicates that the 
author saw the veteran in February 1999 for evaluation of 
COPD, emphysema, and a component of asthmatic bronchitis.  
The impressions included COPD with a component of asthmatic 
bronchitis and emphysema.  

X-rays in February 2000 indicted a nodular density in the 
left lung.  The radiologist indicated that comparison with 
previous X-rays showed that the nodular density was 
previously present and was unchanged.  He concluded that it 
was consistent with a benign infiltrate.  X-rays in April 
2000 revealed hyperexpanded lungs consistent with COPD.  
There was a stable appearing nodule in the left mid lung.  
The impression was COPD.

The report of a private CT scan carried out in February 2002 
indicates that there was a calcified pleural plaque in the 
left lung.  Calcified left hilar lymph nodes were also noted.  
The radiologist indicated that the calcified plaque could be 
due to previous pneumothorax or asbestos exposure.  

VA treatment records indicate a diagnosis of COPD.

A VA examination was carried out in November 2003.  The 
examiner reviewed the veteran's history.  He indicated that 
the veteran was diagnosed with COPD eight to ten years 
previously.  He also noted that the veteran smoked up to one 
pack per day beginning at age 21 until quitting 15 years 
previously, an approximate 45 pack year history.  The veteran 
reported that he worked in a ship's engine room for one and a 
half years, performing repair work which involved removing 
and replacing insulation.  The examiner noted that the 
veteran's histoplasmosis history seemed to be based on a 
positive histoplasmin skin test and a coupe of calcified 
areas on a chest X-ray, but that the veteran was a retired 
farmer from Iowa and that the findings would be entirely 
expected.  He noted that the infection rate in his area was 
probably over 90 percent and that the overwhelming number of 
such people are left with nothing but scars.  He indicated 
that the findings would not indicate that the histoplasmosis 
had anything to do with the veteran's current lung status.  
After physical examination, the diagnosis was COPD.  The 
examiner indicated that it was possible that the veteran had 
significant exposure to asbestos and that such had been 
suggested by at least one radiologist but not the veteran's 
treating pulmonologists.  He indicated that the assessment of 
any role of asbestosis required a CT scan.  He noted that for 
respiratory compromise there should be interstitial pulmonary 
parenchymal changes and not just calcified pleural plaques.  
After pulmonary function studies, the examiner provided an 
addendum which indicated that the findings showed COPD and 
not asbestosis.  He indicated that the studies revealed 
severe obstruction and minimal right lung base 
fibroatelectasis with pleural scarring.  He indicated that 
there were no pleural plaques, calcification of pleura, or 
interstitial changes.

A private CT scan conducted in October 2004 revealed moderate 
bronchiolectasis with associated mucus plugs.  The provider 
indicated that such changes had appeared since May 1999 and 
were probably due to previous infection.  A calcified 
granuloma was noted in the left lower lobe.  There was no 
evidence of bronchiectasis, constrictive bronchiolitis, 
interstitial fibrosis, or end-stage fibrosis.  

A February 2007 letter from a private provider indicates that 
the veteran had a history of COPD, pulmonary disease, 
asbestosis, allergic rhinitis, and bronchiectasis.  The 
assessment included COPD, asthma, and lung nodule.  A PET CT 
scan in March 2007 revealed no evidence of metabolically 
active neoplastic disease.  

An additional VA examination was conducted in April 2008.  
The veteran's history was reviewed.  The examiner noted that 
the veteran had experienced episodes of pneumonia throughout 
his adult life, with the most recent being approximately one 
month prior to the examination.  The examiner also noted the 
veteran's smoking history, which he determined to be a 45 
pack year history.  He indicated that the veteran had stopped 
smoking 25 years previously.  He noted that a CT scan in 2004 
had revealed calcified pleural plaques.  Following 
examination, the diagnoses included asbestosis and COPD.  The 
examiner concluded that the veteran's disability was due to  
the COPD, and that while he may have had  positive 
histoplasmin skin test and exposure to asbestos, neither 
would be contributory factors to his COPD.  He noted that 
airway obstruction, which the veteran obviously had, 
generally reflected concomitant cigarette exposure and rarely 
occurred in the absence of tobacco exposure.  He opined that 
it was most likely that the veteran's COPD was the result of 
cigarette smoking and was less likely than not caused by or 
was a result of asbestos exposure.  He noted that his opinion 
presumed asbestos exposure as well as calcified pleural 
plaques that were due to such exposure, but that those 
findings were irrelevant with regard to the veteran's present 
COPD.  He also concluded that the veteran's history of 
pneumonia in 1944 less likely than not played a significant 
role in the current pulmonary problems.

In November 2008, the veteran submitted records which confirm 
his participation in the occupation of Nagasaki, Japan 
following World War II.  The veteran contends that his COPD 
and emphysema might also be related to exposure to ionizing 
radiation during this period.

Having carefully considered the record, the Board has 
determined that service connection for COPD and emphysema is 
not in order.  The record is negative for any competent 
evidence relating the claimed pulmonary disabilities to 
service.  The record contains no evidence showing that the 
claimed disability was incurred in service.  Moreover, the 
April 2008 VA examiner concluded that the veteran's pulmonary 
disability was the result of cigarette smoking rather than 
asbestos exposure.  He also concluded that the episode of 
pneumonia was not related to the veteran's current pulmonary 
problems.  The VA examiner reviewed the claims file, 
discussed the relevant findings therein, obtained a complete 
history from the veteran, and completed a thorough 
examination.  The examination included a discussion of the 
veteran's medical history following discharge from service.  
There is no indication that the examiner was not fully aware 
of the veteran's medical history or that he misstated any 
relevant fact.  The Board thus finds that this opinion to be 
of significant probative value.  

With respect to the veteran's contention that his pulmonary 
disability might be related to his exposure to ionizing 
radiation, the Board initially notes that neither COPD nor 
emphysema is subject to the presumptive provisions of 38 
U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d).  Additionally, 
neither is a "radiogenic disease" pursuant to 38 C.F.R. § 
3.311.  Accordingly, the only avenue for entitlement to 
service connection for the veteran's pulmonary disability 
under the theory that they were caused by exposure to 
radiation is under 38 C.F.R. § 3.303(d) which requires 
evidence that the disease diagnosed after discharge was 
otherwise incurred during active service, including as a 
result of exposure to radiation.

The competent evidence does not demonstrate that this claimed 
disability is the result of exposure to radiation or any 
incident of service.  Moreover, there is no competent 
evidence that the claimed disability was otherwise incurred 
during the veteran's active service.  At time of separation, 
the veteran's pulmonary system was normal.  The evidence 
demonstrates a remote, post-service onset of this claimed 
disability, and as noted above, the VA examiner concluded 
that the veteran's pulmonary problems are most likely the 
result of smoking.  

In summary, the veteran has not produced any evidence tending 
to demonstrate that the claimed pulmonary disability is 
related to asbestos exposure, an episode of pneumonia, or 
exposure to ionizing radiation in service.  The record is 
otherwise silent regarding such a relationship.  The grant of 
service connection requires competent evidence to establish a 
diagnosis and, as in this case, relate the diagnosis to the 
veteran's service.  

The Board has considered the veteran's statements to the 
effect that his current pulmonary disability is due to 
asbestos exposure in service.  However, it finds that the 
question of whether the current pulmonary disability was 
incurred in or aggravated during service, or is otherwise 
related to asbestos or radiation exposure, is a complex 
medical issue that is beyond the realm of a layman's 
competence.  See Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"); Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that 
a veteran is competent to provide a diagnosis of a simple 
condition such as a broken leg, but not competent to provide 
evidence as to more complex medical questions).  The most 
probative evidence establishes that the veteran's COPD and 
emphysema are not related to asbestos exposure, an episode of 
pneumonia, or exposure to ionizing radiation in service.

In reaching this conclusion, the Board has considered the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable in the instant appeal.  38 U.S.C.A § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).

ORDER

Entitlement to service connection for COPD is denied.

Entitlement to service connection for emphysema is denied.




______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


